Citation Nr: 1804346	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Doctor


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from October 1953 to October 1956 for which he received an honorable discharge.  He had additional active duty service from October 1956 to November 1958 and was discharged "under other than honorable circumstance."  In February 1959 Determination with Respect to Character of Discharge, the Veteran's November 1958 discharge was held to be under dishonorable conditions and he was barred from entitlement to all benefits administered by the VA for the second period of service only. The Veteran was notified of this holding on several occasions over the years and has never contested the finding. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2013, the Veteran attended a Video conference hearing before the undersigned.  The hearing transcript is of record.

The Board remanded the appeal in September 2013 and in April 2014.  In an April 2015 decision, the Board denied the appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued an Order incorporating a June 2016 Joint Motion for Remand which vacated the Board's April 24, 2015 decision that denied service connection.  On a March 2017 decision the Board remanded the appeal for a psychiatric examination and addendum opinion from the VA examiner.  The claim now returns to the Board.  

This appeal was processed using Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted above, this matter was most recently Remanded by the Board in March 2017.  Several of the matters that were to be addressed were successfully addressed in the opinions rendered in September 2017.  

Significantly however, one matter on which clarification or reconciliation was requested was not addressed.  In view of the apparent divergence of opinion on this matter, further development is needed.

In October 2016, Dr. D.M., a board certified clinical psychologist reviewed the record and interviewed the Veteran at the request of the Veteran's attorney.  A lengthy report is included in the record.  His conclusions are that the Veteran demonstrates a major depressive disorder with psychotic features.  It is opined that the alcohol use disorder and "depression" in service were the prodromal phase and presented during his first period of service.

Review of this opinion suggests variance with other opinions on file.  As such, this matter should be returned to the September 2017 examiner for addendum opinion, and additional examination as indicated.

Accordingly, the case is REMANDED for the following action:

1. Forward the records, including the opinion of Dr. D.M., to the examiner who conducted the September 2017 review.  If that examiner is unavailable, please forward the records to a similarly situated examiner.

The examiner is requested to review all the records and reconcile or contrast his/her opinion with that of Dr. D.M., and explain the reasons therefor.  Specifically the examiner is requested to indicate whether there are any symptoms or signs of an acquired psychiatric disorder in the first period of service, or whether such signs and symptoms demonstrated during the second period of service.  Any "prodromal" symptoms in the first period of service should be identified.  If all symptoms first are demonstrated in the second period of service, or are not demonstrated in service at all, that too should be set out with a complete rationale provided.  If additional examination of the Veteran is indicated, such should be scheduled in accordance with applicable procedures.

2.  Thereafter, if a full and complete opinion is obtained, the matter should be readjudicated.  If the benefits sought are not granted a supplemental statement of the case should be issued, and the appellant and his attorney afforded the opportunity to respond thereto.  The case should then be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

